Electronically Filed
                                                        Supreme Court
                                                        SCPW-XX-XXXXXXX
                                                        23-JUN-2020
                                                        01:41 PM



                          SCPW-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                    ALAN IWASAKI, Petitioner,

                                vs.

NELSON SAKAMOTO, EXECUTIVE DIRECTOR OF HUMAN RESOURCES, RESEARCH
      CORPORATION OF THE UNIVERSITY OF HAWAI#I, Respondent.


                        ORIGINAL PROCEEDING

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, J.J.)

          Upon consideration of petitioner Alan Iwasaki’s
petition for writ of mandamus, the documents attached thereto and
submitted in support thereof, and the record, it appears that
petitioner is not entitled to the requested extraordinary relief.
See Kema v. Gaddis, 91 Hawai#i 200, 204-05, 982 P.2d 334, 338-39
(1999) (a writ of mandamus is an extraordinary remedy that will
not issue unless the petitioner demonstrates a clear and
indisputable right to relief and a lack of alternative means to
redress adequately the alleged wrong or obtain the requested
action); Barnett v. Broderick, 84 Hawai#i 109, 111, 929 P.2d
1359, 1361 (1996) (with respect to a public official, mandamus
relief is available to compel an official to perform a duty
allegedly owed to an individual only if the individual’s claim is
clear and certain, the official’s duty is ministerial and so
plainly prescribed as to be free from doubt, and no other remedy
is available); Salling v. Moon, 76 Hawai#i 273, 274 n.3, 874 P.2d
1098, 1099 n.3 (1994) (“A duty is ministerial where the law
prescribes and defines the duty to be performed with such
precision and certainty as to leave nothing to the exercise of
discretion and judgment.”).   Accordingly,
          IT IS HEREBY ORDERED that the petition for writ of
mandamus is denied.
          DATED: Honolulu, Hawai#i, June 23, 2020.
                               /s/ Mark E. Recktenwald
                               /s/ Paula A. Nakayama
                               /s/ Sabrina S. McKenna
                               /s/ Richard W. Pollack
                               /s/ Michael D. Wilson




                                 2